Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s AFCP 2.0 request filed on 18 January 2022. Claims 3-4 and 11-12 has been cancelled. Claims 1-2, 7-10, and 15-18 have been amended. The Examiner contacted the Applicant’s representative to place the application in better condition for an allowance by amending the claim dependency for dependent claims 13 and 14. After conducting an interview, the Applicant’s representative approved the amendment to the claims wherein dependent claims 13 and 14 will depend upon independent claim 9 on 27 January 2022.  Claims 1-2, 5-10, and 13-20 remain pending.	

Response to Arguments
4.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 18 January 2022, with respect to the prior art not expressly disclosing locally store the second unique device identifier for the second storage cartridge in association with the host-specified public key and the second encryption key at a location on the shared control board have been fully considered and are persuasive in view of applicant's arguments, see for example pages 7-10. Therefore, the 35 U.S.C. 103 rejection in view of Shaw et al. and Miller et al. for claims 1-20 have been withdrawn.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Tera L. Smith, Reg. No. 68,466 on 27 January 2022. The application has been amended as follows: 
Please amend the following claims:
Claim 1. (Previously presented) A storage system comprising: 
a first storage cartridge and a second storage cartridge, each including a storage media encased in an enclosure; 
control electronics on a shared control board adapted to: 
removably couple to the first storage cartridge and the second storage cartridge;
retrieve a first unique device identifier from the first storage cartridge; 
retrieve a first encryption key stored on the shared control board in association with the first unique device identifier from the first storage cartridge; 
utilize the first encryption key at a location on the shared control board to encrypt or decrypt data that is in transit to or from a target storage location on the first storage cartridge without transmitting the first encryption key to the first storage cartridge,
retrieve a second unique device identifier from the second storage cartridge; 

transmit an encryption key initialization request to a host device; 
receive a host-specified public key responsive to the transmission of the encryption key initialization request; 
associate a second encryption key with the host-specified public key; 
and locally store the unique device identifier for the second storage cartridge in association with the host-specified public key and the second encryption key at a location on the shared control board.  

Claim 2. (Previously presented) The storage system of claim 1, wherein the read/write control electronics retrieve the first encryption key by: 
prompting a host for a public key associated in memory with the first unique device identifier; 
receiving the public key from the host responsive to the prompt; 
verifying the received public key matches a stored public key; 
and retrieving the first encryption key responsive to successful verification of the public key.  

Claim 3. (Cancelled)  

Claim 4. (Cancelled)  



Claim 6. (Original) The storage system of claim 1, wherein the storage system stores a unique encryption key in association with each different one of a plurality of unique device identifiers.  

Claim 7. (Previously presented) The storage system of claim 1, wherein the first unique drive identifier is stored on or within the enclosure of the first storage cartridge at a location external to the storage media of the first storage cartridge.  

Claim 8. (Previously presented) The storage system of claim 1, wherein the first unique drive identifier is at least one of a scannable bar code, RFID tag, and NFC tag.  

Claim 9. (Previously presented) A method comprising: 
Holzer Patel Drennan3Attorney Docket No. STL 074753.00transmitting a control signal from a shared control board to retrieve a first unique device identifier from a first storage cartridge removably coupled to a set of read/write control electronics located on the shared control board, the first storage cartridge including a storage media encased in an enclosure; 

and utilizing the first encryption key at a location on the shared control board to encrypt or decrypt data that is in transit to or from a target storage location on the first storage cartridge without transmitting the encryption key to the first storage cartridge;
transmitting another control signal from the shared control board to retrieve a second unique device identifier from a second storage cartridge removably coupled to the shared control board; 
determining that the second unique device identifier is not currently stored in association with an encryption key; 
and transmitting an encryption key initialization request to a host device; 
receiving a host-specified public key responsive to the transmission of the encryption key initialization request; 
selecting a second encryption key to associate with the host-specified public key;
and locally storing the second unique device identifier for the second storage cartridge in association with the host-specified public key and the second encryption key at a location on the shared control board.  

Claim 10. (Currently amended) The method of claim 9, wherein retrieving the first encryption key further comprises: 
prompting a host for a public key associated in memory with the first unique device identifier; 
receiving the public key from the host responsive to the prompt; 

and retrieving the first encryption key responsive to successful verification of the public key.  

Claim 11. (Cancelled)  

Claim 12. (Cancelled)  

Claim 13. (Currently amended) The method of claim 9, wherein the shared control board stores a single encryption key in association with a plurality of unique device identifiers and uses the single encryption key to encrypt and decrypt data on each of a plurality of storage devices identified by a corresponding one of the unique device identifiers.  

Claim 14. (Currently amended) The method of claim 9, wherein the shared control board stores a unique encryption key in association with each different one of a plurality of unique device identifiers.  

Claim 15. (Previously presented) The method of claim 9, wherein the first unique drive identifier is stored on or within the first storage cartridge.  

Claim 16. (Previously presented) The method of claim 9, wherein the first unique drive identifier is at least one of a scannable bar code, RFID tag, and NFC tag.  

transmitting a control signal from a shared control board to retrieve a first unique device identifier from a first storage cartridge removably coupled to a set of read/write control electronics located on the shared control board, the first storage cartridge including a storage media encased in an enclosure; 
retrieving a first encryption key stored on the shared control board in association with the first unique device identifier; 
and utilizing the first encryption key at a location on the shared control board to encrypt or decrypt data that is in transit to or from a target storage location on the storage media without transmitting the first encryption key to the first storage cartridge;
Holzer Patel Drennan5Attorney Docket No. STL 074753.00transmitting another control signal from the shared control board to retrieve a second unique device identifier from a second storage cartridge removably coupled to the shared control board; 
determining that the second unique device identifier is not currently stored in association with an encryption key; 
and transmitting an encryption key initialization request to a host device; 
receiving a host-specified public key responsive to the transmission of the encryption key initialization request; 
selecting a second encryption key to associate with the host-specified public key; 


Claim 18. (Previously presented) The one or more tangible computer-readable storage media of claim 17, wherein retrieving the first encryption key further comprises:
prompting a host for a public key associated in memory with the first unique device identifier; 
receiving the public key from the host responsive to the prompt; 
verifying the received public key matches a stored public key associated with the first unique device identifier; 
and retrieving the first encryption key responsive to successful verification of the public key.  

Claim 19. (Previously presented) The one or more tangible computer-readable storage media of claim 17, wherein the shared control board stores a single encryption key in association with a plurality of unique device identifiers and uses the single encryption key to encrypt and decrypt data on each of a plurality of storage devices identified by a corresponding one of the unique device identifiers.  

Claim 20. (Previously Presented) The one or more tangible computer-readable storage media of claim 17, wherein the shared control board stores a unique encryption key in association with each different one of a plurality of unique device identifiers.
Allowable Subject Matter
6.	Claims 1-2, 5-10, and 13-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a storage system for off-cartridge encryption key storage for cartridge-based library. Claims 1 identifies the uniquely distinct features “retrieve a second unique device identifier from the second storage cartridge; determine that the second unique device identifier is not currently stored in association with an encryption key; transmit an encryption key initialization request to a host device; receive a host-specified public key responsive to the transmission of the encryption key initialization request; associate a second encryption key with the host-specified public key; and locally store the unique device identifier for the second storage cartridge in association with the host-specified public key and the second encryption key at a location on the shared control board”. Claims 9 and 17 identifies the uniquely distinct features “transmitting another control signal from the shared control board to retrieve a second unique device identifier from a second storage cartridge removably coupled to the shared control board; determining that the second unique device identifier is not currently stored in association with an encryption key; and transmitting an encryption key initialization request to a host device; receiving a host-specified public key responsive to the transmission of the encryption key initialization request; selecting a second encryption key to associate with the host-specified public key; and locally storing the second unique device identifier for the second storage cartridge in association with the host-specified public key and the second encryption key at a location on the shared control board”.
The closest prior art, Goodman et al. (Pub No. 2009/0052664) discloses a method for eliminating access to data on removable storage media of a removable storage media cartridge. A key is stored on the removable storage media cartridge, such that data on the removable storage media is accessible with the key. Upon receiving a command to eliminate access to data on the removable storage media the key is shredded such that access to data on the removable storage media is eliminated. 
However, Goodman et al. fail to anticipate or render obvious the claimed limitations of retrieve a second unique device identifier from the second storage cartridge; determine that the second unique device identifier is not currently stored in association with an encryption key; transmit an encryption key initialization request to a host device; receive a host-specified public key responsive to the transmission of the encryption key initialization request; associate a second encryption key with the host-specified public key; and locally store the unique device identifier for the second storage cartridge in association with the host-specified public key and the second encryption key at a location on the shared control board and transmitting another control signal from the shared control board to retrieve a second unique device identifier from a second storage cartridge removably coupled to the shared control board; determining that the second unique device identifier is not currently stored in association with an encryption key; and transmitting an encryption key initialization request to a host device; receiving a host-specified public key responsive to the transmission of the encryption key initialization request; selecting a second encryption key to associate with the host-
The closest prior art, Shaw et al. (US Patent No. 10,467,172) discloses an interconnect for shared control electronics. A mass data storage system includes a number of communicatively coupled storage drives powered and controlled by shared control electronics. The shared control electronics are configured to transmit analog read/write signals through an interconnect to each of the multiple individually selectable storage drives. The interconnect bi-directionally couples the control electronics to each of the multiple selectable storage drives.
However, Shaw et al. fail to anticipate or render obvious the claimed limitations of retrieve a second unique device identifier from the second storage cartridge; determine that the second unique device identifier is not currently stored in association with an encryption key; transmit an encryption key initialization request to a host device; receive a host-specified public key responsive to the transmission of the encryption key initialization request; associate a second encryption key with the host-specified public key; and locally store the unique device identifier for the second storage cartridge in association with the host-specified public key and the second encryption key at a location on the shared control board and transmitting another control signal from the shared control board to retrieve a second unique device identifier from a second storage cartridge removably coupled to the shared control board; determining that the second unique device identifier is not currently stored in association with an encryption key; and transmitting an encryption key initialization request to a host device; receiving a host-
The closest prior art, Miller et al. (Pub No. 2016/0132699) discloses an apparatus and method for data security in a multi-device data storage enclosure. In some embodiments, the storage enclosure has a housing with opposing first and second ends. A plurality of active elements are disposed within the housing including an array of data storage devices, a control board, and an interconnection arrangement which mechanically and electrically interconnects the plurality of storage devices with the control board. A control circuit encrypts user data stored on a selected data storage device using a cryptographic encryption function and an associated cryptographic key. The key is partitioned into a plurality of portions, with each portion stored in a different one of the active elements.
However, Miller et al. fail to anticipate or render obvious the claimed limitations of retrieve a second unique device identifier from the second storage cartridge; determine that the second unique device identifier is not currently stored in association with an encryption key; transmit an encryption key initialization request to a host device; receive a host-specified public key responsive to the transmission of the encryption key initialization request; associate a second encryption key with the host-specified public key; and locally store the unique device identifier for the second storage cartridge in association with the host-specified public key and the second encryption key at a 
8.	Therefore, claims 1, 9, and 17 and the respective dependent claims 2, 5-8, 10, 13-16, and 18-20 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        January 26, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436